DETAILED ACTION 
Status of the Claims 
Receipt of Applicants’ Response, filed 16 December 2021, is acknowledged.  Claims 1, 2, 4, 6, 11, and 12 are amended therein.  Claims 13 - 15 are added.  Claims 7 - 10 remain withdrawn as being directed to a non-elected invention.  The Examiner notes that claim 13 recites a limitation to withdrawn claim 10 and, therefore, is withdrawn as being directed to a non-elected invention.  Accordingly, claims 1, 2, 4, 6, 11, 12, 14, and 15 are available for active consideration.  
REJECTIONS WITHDRAWN  
Rejections Pursuant to 35 U.S.C. § 103 
The obviousness rejections set forth in the Action of 17 October 2020 are hereby withdrawn in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected pursuant to 35 U.S.C. § 112(b) (pre-AIA  35 U.S.C. § 112, ¶ 2), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
TM 204.”  Where a trademark is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain because the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  See MPEP § 2173.05(u).  In the present case, the trademark/trade name is used to identify/describe a component characterized as an “oil" and, accordingly, the identification/description is indefinite.  Appropriate correction or cancelation is required.
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness pursuant to 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s), absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The Examiner directs Applicants’ attention to the fact that the instant rejection applies the same references as applied in previous rejections of the claims pursuant to 35 U.S.C. § 103.  However, the teachings of these references are applied in a manner different from how those teachings were applied in prior rejections, necessitated by Applicants’ amendment of the claims, thus constituting a new basis of rejection.
6.	Claims 1, 2, 4, 6, 11, 12 and 14 are rejected pursuant to 35 U.S.C. § 103, as being obvious over, US 2012/0149720 A1 to Goswami, T., et al., claiming priority to 30 July 2010 (“Goswami ‘720”), in view of WO 2010/143207 A1 to Pilgaonkar, P., et al., identified on Information Disclosure Statement filed 14 January 2017, cite no. 1 (FOR) (“Pilgaonkar WO ‘207”), and Kim, J.-I., et al., International Journal of Pharmaceutics 455: 31 – 39 (2013) (“Kim (2013)”), as evidenced by Applicants’ specification.

The Invention As Claimed 
Applicants claim 1 powder comprising particles of Valaciclovir in complex with an ion exchange resin (DRC), wherein each DRC particle comprises hydrogen bonds between the ion exchange resin and a cationic center of Valaciclovir, wherein the ratio of Valaciclovir to the ion exchange resin is 1:0.8, wherein the powder further comprises a suspending agent, in a film around each DRC particle, and a pH agent, wherein an aqueous suspension of the powder comprises a dissolution profile where more than 95% of Valaciclovir is released at 10 minutes in 900 ml HCI 0.1N, wherein 2/the ion exchange resin is a cationic acid ion exchange resin, wherein 4/the suspending agent is xanthan gum, and the pH agent is sodium hydroxide or tri-sodium citrate dihydrate, wherein 6/the powder is appropriate for children from birth to 18 years of age, wherein 11/the ion exchange resin comprises IndionTM 204, wherein 12/the ion exchange resin comprises a weak cation acid ion exchange resin, or a strong cation acid ion exchange resin, wherein 14/the DRC particles have a size less than 250 µm.
The Teachings of the Cited Art 
Goswami ‘720 discloses taste-masked dry powder pharmaceutical formulations of Valaciclovir for reconstitution (see Abstract), wherein Valaciclovir is recognized as having an extremely bitter taste, which factor negatively influences patient compliance, particularly with pediatric patients (see ¶[0005]; see also ¶[0011]), wherein Valaciclovir is indicated for the treatment of cold sores in pediatric patients (see ¶[0004]), wherein the formulations make use of specific combinations of natural sugars or sugar alcohols with artificial sweeteners for its long-lasting taste-masking effects (see ¶[0012]), wherein the formulations comprise Valaciclovir and a combination of at least one sugar or sugar alcohol, and at least one artificial sweetener (see ¶[0013]), wherein the sugar or sugar alcohol is present in amounts up to about 99% wgt of the formulation (see ¶[0025]), wherein the formulations further comprise pH-stabilizing agents, such as buffer systems comprising sodium hydroxide (see ¶[0033]), and thickening agents, such as xanthan gum (see ¶[0035]).  The reference does not disclose powder compositions wherein the particles of powder comprise Valaciclovir complexed to an ion-exchange resin, with a ratio between Valaciclovir and the resin of 1:0.8, wherein the thickening agent [suspending agent] is present as a film covering particles of the DRC, or a powder composition which, when suspended in an aqueous medium, exhibits a dissolution profile where more than 95% of Valaciclovir is released at 10 minutes in 900 ml HCI 0.1N, or a powder composition wherein the DRC   particles have sizes less than 250 µm, or a weak cation acid resin is the ion-exchange resin, or a powder composition wherein the ratio of the suspending agent to the pH agent is in the range of 0.069 to 0.37.The teachings of Pilgaonkar WO ‘207 and Kim (2013) remedy those deficiencies. 
	Pilgaonkar WO ‘207 discloses taste-masked oral formulations of influenza antivirals suitable for oral administration in the form of dispersible tablets, effervescent tablets, orally disintegrating tablets, chewable tablets, bite-dispersion tablets, or the like (see p. 1, ll. 3 - 6), wherein taste is an important parameter governing the compliance of patients of any age group, such that the unpleasant or bitter taste or taste alteration associated with antivirals can lead to low patient compliance (see p. 3, ll. 20 – 22), wherein previous attempts to mask or diminish the undesirable taste of these antivirals by formulating compositions comprising influenza antivirals with excipients such as sugar and sugar alcohol, but effective taste masking requires formulations to comprise sugar and/or sugar alcohols at more than 75% wgt of the compositions (see p. 4, ll. 10 – 15), wherein the relatively high water solubility of antivirals makes taste-masking highly challenging and special efforts are required to avoid solubilization of the active in the saliva of patients upon oral administration to prevent perception of any bitter or unpleasant taste (see p. 4, ll. 27 – 29), wherein taste-masking technologies and processes employed to achieve the same can, in certain instances, interfere with disintegration, affect stability, provide inadequate taste-masking for a given active, or interfere with the bioavailability or pharmacokinetic properties of the drug (see p. 5, ll. 24 – 27), wherein taste-masking agents employed in the formulations include ion-exchange resins that are complexed to the antivirals (see p. 11, ll. 31 – 33; see also p. 12, ll. 7 - 9), wherein the polymeric matrix of the ion-exchange resin has functional groups including weakly and strongly acidic cationic groups (see p. 12, ll. 9 – 11), such as commercially available INDION 204® ion-exchange resins (see p. 12, ll. 20 – 34), wherein the ratio between the ion-exchange resin and the antiviral is in the range of about 1:0.1 to about 1:20 (see p. 13, ll. 1 – 2), wherein antivirals complex to exchange sites on the resins by mechanism such as forming a physical bond, by Van der Waals interactions, or by hydrogen bonding so that the bitter taste of the drug is not perceived (see p. 13, ll. 16 – 23), wherein the formulations comprise excipients such as xanthan gum [suspending agent] (see p. 8, l. 4), which excipient functions as a viscolizer that acts to control the sedimentation rate of the formulations to produce homogeneous dispersions when dispersible tablets are dispersed in water before administration (see p. 16, l. 12 – p. 17, l. 9; see also p. 15, ll. 1 - 3), wherein the viscolizer is present at about 2 to about 75% wgt of the formulations (see p. 17, ll. 1 – 9), wherein the orally disintegrating tablet formulations can be prepared by any of the known non-limiting techniques, including compression (see p. 18, ll. 27 – 30), wherein dosage forms comprising the compositions are immediate release dosage forms that release influenza antiviral instantly upon reaching either stomach or intestine (see p. 19, ll. 31 – 34), and wherein the formulations can comprise Valaciclovir (see p. 23, l. 17).  
Kim (2013) discloses investigations into the correlation between in vivo and in vitro taste-masking by drug-ion exchange resin complexes containing a model bitter drug in orally disintegrating tablets, wherein optimal drug-resin complex tablets displayed drug release profiles similar to a reference tablet, but with significantly better palatability (see Abstract), wherein particle size results provided results for the drug-resin complex of approximately 100 – 200 µm at D50, compared to a particle size at D50 of 4.79 µm for the pure drug, and 39.35 µm for the ion-exchange resin, indicating that the drug was adsorbed onto the ion-exchange resin to form the drug-resin complex (see p. 35, 2nd col., 3rd para.).
Application of the Cited Art to the Claims 
It would have been prima facie obvious before the filing date of the claimed invention to prepare taste-masked oral dosage forms, in the form of dry powders for reconstitution, the dosage forms comprising Valaciclovir, and further comprising pH-stabilizing agents, such as agents in the form of buffer systems comprising sodium hydroxide, and thickening agents, such as xanthan gum, consistent with the teachings of Goswami ‘720, wherein taste-masking agents employed in the formulations include ion-exchange resins that are complexed to Valaciclovir, wherein the polymeric matrix of the ion-exchange resin has functional groups including weakly and strongly acidic cationic groups, such as INDION 204® resins (as evidenced by Applicants’ specification, at p. 6, ll. 29 – 30), wherein the ratio between the ion-exchange resin and Valaciclovir is in the range of about 1:0.1 to about 1:20, wherein the xanthan gum in the formulations functions as a suspending agent [viscolizer] that acts to control the sedimentation rate of the formulations to produce homogeneous dispersions, as taught by Pilgaonkar WO ‘207, and wherein dosage forms formulated with drug-ion exchange complexes in orally disintegrating tablets display significantly better palatability, wherein particle sizes for the drug-resin complex are approximately 100 – 200 µm at D50, compared to a particle size at D50 of 4.79 µm for the pure drug, and 39.35 µm for the ion-exchange resin, indicating that the drug was adsorbed onto the ion-exchange resin to form the drug-resin complex, as taught by Kim (2013).  One of ordinary skill in the art would be motivated to use ion exchange resins as taste-masking agents, instead of, or in addition to, the sugars of Goswami ‘720, with a reasonable expectation of success in so doing, by the express teachings of Pilgaonkar WO ‘207 to the effect that prior art attempts to mask or diminish the undesirable taste of antivirals by formulating compositions with sugar and/or sugar alcohols, at more than 75% wgt of the compositions, are less than optimal due to the relatively high bulk of the sugar-masked antivirals, and that reversibly complexing anti-virals to ion exchange resins avoids the problems that can arise from those anti-virals with relatively high aqueous solubility, and by the teachings of Kim (2013) to the effect that complexing bitter tasting active agents to ion exchange resins can effectively mask the bitter taste of those actives.
With respect to the limitation recited in claim 1 directed to the ratio between Valaciclovir and the ion-exchange resin, the Examiner notes that the Pilgaonkar WO ‘207 teaches a range of ratios between about 1:0.1 to about 1:20, which range includes the range recited in the limitation in question.  Consequently, as such, the teachings of the reference would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
With respect to the newly added limitation recited in claim 1, wherein “the suspending agent forms a film around each DRC particle and the film decreases interparticle attraction,” the Examiner notes that the cited references do not expressly address the structure/phenomenon of the limitation, or not at least in the same terms.  However, the Examiner would first note that the invention as claimed is directed to “a powder” comprising particles of Valaciclovir complexed to an ion exchange resin, the powder “configured to be reconstituted with an aqueous diluent as suspension for oral administration (emphasis added).”  Consequently, the invention as claimed is not directed to an aqueous suspension of the DRC particles, but to a powder composition “configured to be reconstituted with an aqueous diluent,” which limitation is directed to a functional characteristic of the compositions, and not to a compositional or structural characteristic of the invention as claimed.   However, it is the Examiner’s position that one of ordinary skill in the relevant art would recognize that the phenomenon disclosed in Pilgaonkar WO ‘207, which reference explicitly teaches that the dispersible tablets disclosed therein are dispersed in water before administration (see p. 15, ll. 1 – 3), as “[t]he viscolizers act to control sedimentation rate of dispersed influenza antiviral thereby producing homogeneous dispersions when the dispersible tablets are dispersed in water before administration thus ensuring substantially uniform dosing” (see p. 17, ll. 6 – 9), is essentially the same phenomenon to which the limitation in question is directed.  Given the substantial identity between the invention as claimed, in terms of both identities of components and loadings of same, and compositions according to the teachings of the cited art it is the Examiner’s position that the skilled artisan would recognize that the dosage forms according to the cited art would perform in substantially the same manner when added to an aqueous dispersion medium, with the xanthan gum viscolizer/dispersing agent forming a coating over the DRC particles so as to minimize settling of the particles in the aqueous dispersion.
With respect to the newly added limitation in claim 1 directed to “the suspension of the powder comprises a dissolution profile where more than 95% of Valaciclovir is released at 10 minutes in 900 ml HCI 0.1N,” the Examiner would first note, again, that the invention as claimed is directed to the powder comprising particles of DRC, and not to an aqueous suspension of the particles.  However, it is the Examiner’s position that due to substantial similarities between the disclosures of the cite dart and the claimed composition (same active, same resin, same ratio between active and resin, and same particle size distribution for the HRC particles), the powder compositions of the cited art would display release characteristics upon administration of an aqueous suspension of same that read on the pharmacokinetic limitation at issue, particularly in light of the teachings of Pilgaonkar WO 207 that the disclosed dosage forms release the active ingredient from the DRC’s “instantly upon reaching either stomach or intestine” (see p. 19, ll. 31 – 34).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 2, 4, 6, 11, 12 and 14 would have been obvious within the meaning of 35 USC § 103.

Claim 15 is rejected pursuant to 35 U.S.C. § 103, as being obvious over, Goswami ‘720, in view of Pilgaonkar WO ‘207, and Kim (2013), as applied in the above rejection of claims 1, 2, 4, 6, 11, 12, and 14, and further in view of US 2005/0036977 A1 to Gole, D., et al., published 17 February 2005 (“Gole ‘977”).
The Invention As Claimed 
	The invention with respect to claim 1 is described above.  In addition, Applicants claim a powder composition comprising particles of a Valaciclovir-resin complex (DRC), 15 wherein the ratio of the suspending agent to the pH agent is in the range of 0.069 to 0.37.  
The Teachings of the Cited Art 
	The teachings of Goswami ‘720, Pilgaonkar WO ‘207, and Kim (2013) are relied upon, as set forth in the above rejection of claims 1, 2, 4, 6, 11, 12, and 14.  The references do not expressly disclose a powder composition comprising particles of a Valaciclovir DRC, wherein the ratio of the suspending agent to the pH agent is in the range of 0.069 to 0.37.  The teachings of Gole ‘977 remedy that deficiency.
	Gole ‘977 discloses a taste-masked resinate that contains a water-insoluble active substance complexed to an ion-exchange resin in a taste-masking effective amount in a dosage form such as a rapid-disintegrating tablet (see Abstract), wherein the resinate comprises a water insoluble base of an active substance and a cationic ion exchange resin (see ¶[0017]), wherein the ratio of the water-insoluble substance to the ion-exchange resin is between about 1:4 to 1:12 (see ¶[0018]), wherein the water-insoluble active substance is complexed with the ion-exchange resin in a medium such as water, or a buffered aqueous solution, the medium balanced by a neutralizing agent to favor the water insoluble active substance complexing with the ion-exchange resin in a taste-masking effective amount by ensuring that the pH is in a range from about pH 5 to about pH 10 (see ¶[0019]), wherein the resin is a weakly acidic ion-exchange resin (see ¶[0054]), wherein the resinate is contained in a carrier material, such as xanthan gum, that forms a porous network or matrix (see ¶[0061]), wherein thickening agents, such as xanthan gum, are used to impart viscosity to the aqueous medium (see ¶[0065]), wherein the neutralizing agent is sodium hydroxide (see ¶[0075]), and wherein, in exemplified embodiments, compositions comprising the resinate comprise sodium hydroxide at loadings in the range of 0.001 – 0.02% wgt and xanthan gum at loadings of 0.002 – 0.08% wgt   (see ¶¶[0080] – [0081]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare taste-masked oral dosage forms, in the form of dry powders for reconstitution, the dosage forms comprising Valaciclovir, and further comprising pH-stabilizing agents, such as agents in the form of buffer systems comprising sodium hydroxide, and thickening agents, such as xanthan gum, according to the teachings of Goswami ‘720, Pilgaonkar WO ‘207, and Kim (2013), wherein the ratio between xanthan and sodium hydroxide is in the range of 80:1 – 1:10, as taught by Gole ‘977.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the teachings of Gole ‘977 to the effect that adding a neutralizing agent, such as sodium hydroxide, favors the water insoluble active substance complexing with the ion-exchange resin in a taste-masking effective amount by ensuring that the pH is in a range from about pH 5 to about pH 10 (see ¶[0019]).
	The Examiner notes that the reference teaches a range of loadings for xanthan gum and sodium hydroxide yielding ratios between the components that would encompass the claimed range.  Consequently, as such, the teachings of the reference would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 15 would have been obvious within the meaning of 35 USC § 103.

Response to Applicants’ Arguments 
The Examiner has considered Applicants’ arguments filed 27 April 2021, but finds them to be unpersuasive, to the extent still relevant in light of the new grounds of rejection set forth above.  Applicants argue that “[s]ince, neither Goswami nor Pilgaonkar nor Kim teach, suggest, or make obvious the above-mentioned limitation of claim 1 [forming DRC particles of Valaciclovir with an ion exchange resin], their combination also does not teach, suggest, or make obvious forming DRC particles of Valaciclovir with an ion exchange resin and that a film of a suspending agent (such as xanthan gum) is formed around the DRC particles so that interparticle attraction is decreased.”  The Examiner respectfully disagrees.
It is the Examiner’s position that Applicants’ argument fails to take into consideration the logical structure of the rejection of record.  First of all, the cited references clearly establish that the art recognizes that bitter tasting active drug ingredients, including valaciclovir, need to be taste-masked in order to optimize patient compliance with dosing (see Goswami ‘720), and that such taste-masking can be effected by blending the active with ion-exchange resins (see Pilgaonkar WO ‘207 and Kim (2013).  In light of this basic recognition, the art further demonstrates the effectiveness and advantages obtained from using ion-exchange resins for taste-masking, those resins complexing with the active drug ingredients, providing motivation to the skilled practitioner to use ion-exchange resins instead of the sugars and/or sugar alcohols as taught by Goswami ‘720.
The Examiner would also note that Applicants’ argument is largely directed against the teachings of the cited references taken individually (Goswami ‘720 doesn’t disclose ion-exchange resins; Pilgaonkar WO ‘207 doesn’t expressly disclose complexing valaciclovir; and Kim (2013) uses ibuprofen rather than valaciclovir), rather than to the teachings of the references taken as a whole, and ignoring what the references disclose or suggest to the skilled artisan.  See MPEP § 2123:  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
	Applicants also argue that Pilgaonkar WO ‘207 and Kim (2013) are directed primarily to orally disintegrable tablets and not to powders comprising particles of DRC.  However, the Examiner notes that both references disclose the preparation of tablets by compression from powders of active and resin.  Therefore, the powder compositions existed before compression, as well as before suspension of the tablets in water, reading on the invention as claimed.
	Applicants also argue that references such as Pilgaonkar WO ‘207 and Kim (2013) do not expressly disclose forming drug-resin complexes between the active ingredients and the ion-exchange resins.  However, these references clearly teach the formation of “complexes” with resins.  Given this recognition, it would be obvious to the skilled practitioner that the ion-exchange resins possess sites that are available to active drug ingredients for the type of interactions that would be recognized as “complexes.”  Consequently, when an active drug ingredient possesses a cationic center capable of complexing with appropriate exchange sites on a resin, such complexation interaction would necessarily occur upon mixing of the two components.
	Based on the above discussion, Applicants’ arguments are unpersuasive, and the claims at issue stand rejected as obvious pursuant to 35 U.S.C. § 103.

NO CLAIM IS ALLOWED.  
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619